PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,748,662
Issue Date: 2020 Aug 18
Application No. 15/949,537
Filing or 371(c) Date: 10 Apr 2018
Attorney Docket No. FP20-0104US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(f) filed July 28, 2021, to accept the delayed filing of a certified copy of a foreign application, by certificate of correction.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On November 12, 2020, applicant submitted the initial petition, a $1,050 petition fee, and a certified copy of foreign application KR 2017-0109290 filed August 29, 2017. On petition, applicant provided an explanation of good and sufficient cause for the delay. On July 28, 2021, the subject renewed petition was filed, accompanied by a draft certificate of correction and the certificate of correction fee.

The Office finds that applicant made showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on April 10, 2018. 

This application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. 



/DOUGLAS I WOOD/Attorney Advisor, OPET